The Honorable Fletcher Long, Jr. Prosecuting Attorney First Judicial District Post Office Box 989 Forrest City, Arkansas 72335
Dear Mr. Long:
This is in response to your request, made by Deputy Prosecuting Attorney Joseph Boeckmann, for an opinion on the definition of the word "firearm" as used in A.C.A. § 5-73-103, as amended by Acts 595 and 1325 of 1995, which provides in part that a person convicted of a felony may not possess a firearm. The request seeks, in particular, an opinion on whether a muzzle-loading weapon is a firearm for this purpose.
Arkansas Code Annotated § 5-1-102 (Pamp. 1995) defines certain terms used in the Arkansas Criminal Code, of which A.C.A. § 5-73-103, enacted by Act 280 of 1975, is a part. "Firearm" is defined by A.C.A. § 5-1-102(6) as:
  any device designed, made, or adapted to expel a projectile by the action of an explosive or any device readily convertible to that use, including such a device that is not loaded or lacks a clip or other component to render it immediately operable, and components that can readily be assembled into such a device.
  It is my understanding that the term "muzzle loader" is commonly used to describe a pistol or long gun that is loaded by introducing gunpowder, wadding, and a ball or other projectile through the muzzle of the weapon. The gunpowder is ignited by a spark from a flint or other substance, and the resulting explosion of the gunpowder propels the projectile from the weapon. Because it is made to expel a projectile by the action of an explosive (i.e., gunpowder),1 it is my opinion that such a weapon is a firearm within the meaning of A.C.A. §§ 5-1-102(6) and 5-73-102.
For your general information, I am enclosing a copy of Op. Att'y Gen. 89-370, in which this office opined that a bow and arrow is not a firearm for purposes of A.C.A. §§ 5-1-102(6) and 5-73-102.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB/JMB:cyh
1 In addition, Arkansas Game and Fish Commission regulations governing hunting with muzzle-loading weapons refer to such weapons as "firearms." See section 07.00 of those regulations.